ORDER
PER CURIAM.
Appellant, Kenneth Hebb, appeals the judgment of the Circuit Court of the City of St. Louis, wherein it denied his Rule 24.035 motion without an evidentiary hearing after he pled guilty to forgery, RSMo *100section 570.090,1 and escape from custody, RSMo section 217.543. We affirm.
We have reviewed the briefs of the parties, the transcript, and the legal file and find the judgment is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).

. All statutory references are to RSMo 1994.